DISMISS and Opinion Filed August 18, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-00398-CV

           IN THE INTEREST OF P.R.D.S. AND P.S., CHILDREN

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-09-14454

                          MEMORANDUM OPINION
                     Before Justices Myers, Carlyle, and Goldstein
                              Opinion by Justice Myers
      Appellant appeals from an order in a suit to modify the parent-child

relationship. We questioned our jurisdiction over the appeal because the order is

signed by the associate judge and, subject to certain exceptions not applicable here,

has not triggered the deadline for filing the appeal. See TEX. FAM. CODE ANN.

§ 201.016(b), (c). We instructed appellant to file, by July 15, 2022, a letter brief

addressing the jurisdictional issue and cautioned her that failure to comply may

result in dismissal of the appeal without further notice. As of today’s date, appellant

has not responded.
      Because the referring court has not signed the order of the associate judge, the

notice of appeal is premature and we lack jurisdiction. We dismiss the appeal. See

TEX. R. APP. P. 42.3(a).




                                           /Lana Myers//
220398f.p05                                LANA MYERS
                                           JUSTICE




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF P.R.D.S.                  On Appeal from the 256th Judicial
AND P.S., CHILDREN                           District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-09-14454.
No. 05-22-00398-CV                           Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 18th day of August, 2022.




                                       –3–